             Case 1:20-cv-05597-PKC Document 20
                                             19 Filed 08/27/20
                                                      08/26/20 Page 1 of 2




                                                                                         EVA W. COLE
                                                                                                Partner
                                                                                          212-294-4609
                                                                                    EWCole@winston.com
August 26, 2020


Honorable P. Kevin Castel
United States Courthouse
500 Pearl Street
New York, NY 10007-1312


Re:     Preston Hollow Capital LLC v. Nuveen LLC et al., 1:20-cv-05597-PKC

Dear Judge Castel:

        We represent Nuveen LLC, Nuveen Investments, Inc., Nuveen Securities LLC, Nuveen Asset
Management LLC, and John V. Miller (collectively the “Defendants”) in the above-captioned matter.
Defendants are next scheduled to appear before Your Honor for an Initial Pretrial Conference on September
16, 2020 at 12:00 p.m. We write with the consent of counsel for Plaintiff, Preston Hollow Capital LLC, to
respectfully request an extension of Defendants’ time to answer or otherwise respond to the operative
Complaint, served on August 14, 2020, from the current date of September 4, 2020 to September 11, 2020.
Defendants intend to file a pre-motion conference letter seeking to make a motion to dismiss.

        Pursuant to Rule (1)(B) of Your Honor’s Individual Practice Rules, and in the interest of judicial
efficiency, the parties also jointly request to adjourn the Initial Pre-Trial Conference scheduled for
September 16, 2020 until after resolution of Defendants’ forthcoming motion to dismiss. No other
adjournments have been previously sought before this Court and there are no other existing case deadlines
that will be affected.

        Thank you for your consideration.


Extension of time to answer or otherwise
respond to the complaint to September 11, 2020
is GRANTED. The initial pretrial conference         Respectfully submitted,
previously scheduled for September 16, 2020 is
adjourned to October 9, 2020 at 11:30am.            By: /s/ Eva W. Cole
                                                        Eva W. Cole
SO ORDERED.                                             WINSTON & STRAWN LLP
August 27, 2020                                         200 Park Avenue
                                                        New York, NY 10166
                                                        (212) 294-6700
            Case 1:20-cv-05597-PKC Document 20
                                            19 Filed 08/27/20
                                                     08/26/20 Page 2 of 2


                                                                                          8/26/20
                                                                                           Page 2



                                                   Attorney for the Defendants Nuveen LLC,
                                                   Nuveen Investments, Inc., Nuveen Securities
                                                   LLC, Nuveen Asset Management LLC, and
                                                   John V. Miller

Cc: David H. Wollmuth
   R. Scott Thompson
   Michael Christopher Ledley
   Sean Patrick McGonigle
   Nicole Rende
   WOLLMUTH MAHER & DEUTSCH LLP
   500 Fifth Avenue, 12th Floor New York, New York 10110
   dwollmuth@wmd-law.com
   sthompson@wmd-law.com
   mledley@wmd-law.com
   smcgonigle@wmd-law.com
   nrende@wmd-law.com

   Attorneys for Plaintiff Preston Hollow
   Capital LLC
